Exhibit 10.2

VOTING AGREEMENT

VOTING AGREEMENT (this “Agreement”) dated as of March 12, 2014, by and among
ENERGY XXI (BERMUDA) LIMITED, an exempted company formed under the laws of
Bermuda (“Parent”), ENERGY XXI GULF COAST, INC., a Delaware corporation and an
indirect wholly-owned subsidiary of Parent (“OpCo”), CLYDE MERGER SUB, INC., a
Delaware corporation and an indirect wholly-owned subsidiary of Parent (“Merger
Sub”), and [—] (“Stockholder”).

WHEREAS, Stockholder is a stockholder of EPL OIL & GAS, INC., a Delaware
corporation (the “Company”);

WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act ) of [—] shares of common stock, par value
$0.001 per share, of the Company (“Company Common Stock”) (the “Original Shares”
and, together with any additional shares of Company Common Stock issued in the
manner described in Section 1.5 hereof, the “Subject Shares,” except that the
“Subject Shares” shall exclude any shares of Company Common Stock underlying
unexercised Company Stock Options);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Parent, OpCo, Merger Sub and the Company have entered into an Agreement and Plan
of Merger (as amended, supplemented, restated or otherwise modified from time to
time, the “Merger Agreement”), providing for, among other things, the merger of
Merger Sub with and into the Company, with the Company continuing as the
surviving corporation in such merger as an indirect wholly-owned subsidiary of
Parent (the “Merger”);

WHEREAS, in order to induce Parent, OpCo and Merger Sub to enter into the Merger
Agreement, Stockholder has agreed to enter into this Agreement and abide by the
covenants and obligations with respect to the Subject Shares set forth herein;
and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

AGREEMENT TO VOTE

Section 1.1 Voting of Subject Shares; Irrevocable Proxy.

(a) Stockholder agrees to vote (or cause the holder of record on any applicable
record date to vote), in person or by proxy, all of the Subject Shares in
connection with any meeting of the stockholders of the Company (including any
adjournment or



--------------------------------------------------------------------------------

postponement thereof) or any action by written consent in lieu of a meeting of
stockholders of the Company (i) in favor of the approval of the Merger
Agreement, the approval of the Merger and the other transactions contemplated by
the Merger Agreement and the approval of any other matter that is required to be
approved by the stockholders of the Company in order to effect the transactions
contemplated by the Merger Agreement (including any proposal to adjourn or
postpone a meeting of the stockholders of the Company to a later date if there
are not sufficient votes to approve the Merger Agreement on the date on which
the meeting is held); and (ii) against any other action that (A) is an agreement
or arrangement constituting or related to any Competing Proposal, (B) would
result in a liquidation, dissolution, recapitalization, extraordinary dividend
or other significant corporate reorganization of the Company; or (C) would
reasonably be expected to interfere with or delay the consummation of the Merger
and the other transactions contemplated by the Merger Agreement, and in
connection therewith, Stockholder shall execute any documents that are necessary
or appropriate in order to effectuate the foregoing. Stockholder shall (or shall
cause the holder of record on any applicable record date to) be present (in
person or by proxy) at any meeting of stockholders of the Company (including any
adjournment or postponement thereof) called to approve the Merger Agreement or
otherwise cause the Subject Shares to be counted as present thereat for purposes
of establishing a quorum; provided, however, that the parties acknowledge that
Stockholder has granted an irrevocable proxy to Parent pursuant to
Section 1.1(b) in connection with all such matters.

(b) In furtherance of the foregoing, Stockholder hereby irrevocably grants to,
and appoints, until the termination of this Agreement in accordance with
Section 2.1, Parent and any person or persons designated in writing by Parent,
and each of them individually, as Stockholder’s proxy and attorney-in-fact (with
full power of substitution and resubstitution), for and in the name, place and
stead of Stockholder, to vote or grant a written consent in respect of all of
the Subject Shares, or execute and deliver a proxy to vote or grant a written
consent in respect of the Subject Shares, on the matters and in the manner
specified in Section 1.1(a) of this Agreement. Stockholder hereby affirms that
such irrevocable proxy is given in connection with, and in consideration of, the
execution of the Merger Agreement by Parent, OpCo and Merger Sub, and that such
irrevocable proxy is given to secure the performance of the duties of
Stockholder under this Agreement. Stockholder hereby further affirms that such
proxy is irrevocable and is coupled with an interest sufficient in law to
support an irrevocable power and may under no circumstances be revoked. Such
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the DGCL until the termination of this Agreement in
accordance with Section 2.1. Stockholder hereby revokes (or causes to be
revoked) any and all previous proxies, powers of attorney, instructions or other
requests with respect to such Stockholder’s Subject Shares. Parent may terminate
this proxy with respect to Stockholder at any time at its sole election by
written notice provided to Stockholder.

(c) The obligations of Stockholder under this Agreement shall not be affected by
any Company Adverse Recommendation Change. For the avoidance of doubt, the
parties acknowledge that a Company Adverse Recommendation Change, could under
circumstances described in the Merger Agreement, be part of a series of events
that leads to a termination of the Merger Agreement and, as a result, this
Agreement.

 

2



--------------------------------------------------------------------------------

Section 1.2 No Transfers; No Inconsistent Arrangements. Except as provided
hereunder or under the Merger Agreement, Stockholder shall not, directly or
indirectly, (i) transfer (which term shall include any sale, assignment, gift,
pledge, hypothecation or other disposition), or consent to or permit any such
transfer of, any or all of the Subject Shares or any interest therein (except
where the transferee or third party agrees in writing to be bound by the terms
hereof), or create or permit to exist any Encumbrance that would prevent
Stockholder from voting the Subject Shares in accordance with this Agreement or
from complying with its other obligations under this Agreement, other than any
restrictions imposed by applicable Law on any such Subject Shares; (ii) enter
into any contracts inconsistent with the terms of this Agreement with respect to
any transfer of Subject Shares or any interest therein; (iii) grant or permit
the grant of any proxy, power of attorney or other authorization in or with
respect to the Subject Shares relating to the subject matter hereof;
(iv) deposit or permit the deposit of the Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to the Subject Shares;
or (v) take or permit any other action that would in any way restrict, limit or
interfere with the performance of its obligations hereunder or the transactions
contemplated hereby (any of the actions set forth in clauses (i) through
(v) above, and any conversion, exchange or other disposition of the Subject
Shares in a transaction related to a Competing Proposal being referred to in
this Agreement as a “Transfer”). To the extent the Subject Shares are
represented by certificates, Stockholder shall make available to the Company
such certificates in order for the Company to mark such certificates with
legends required by the DGCL regarding the foregoing Transfer restrictions.

Section 1.3 Non-Solicitation. Stockholder shall not, and shall direct and use
commercially reasonable efforts to cause its Affiliates and Representatives not
to, directly or indirectly, initiate, solicit or knowingly encourage (including
by way of furnishing confidential information) any third party to make an
Competing Proposal or assist any third party in preparing or soliciting an offer
relating in any way to a Competing Proposal; provided, however, that consistent
with the provisions of Section 2.13 below, nothing herein shall limit or
prohibit Stockholder or any of its Representatives, in his or her capacity as an
officer or director of the Company, from taking any action or failing to take
any action in such capacity. Stockholder shall, and shall direct and use
commercially reasonable efforts to cause its Representatives to, immediately
cease and cause to be terminated all existing discussions or negotiations with
any Person conducted heretofore with respect to any Competing Proposal.

Section 1.4 Documentation and Information. Stockholder (i) consents to and
authorizes the publication and disclosure by Parent, OpCo, Merger Sub or the
Company of Stockholder’s identity and holding of Subject Shares, and the nature
of its commitments, arrangements and understandings under this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement), in
any press release, the Joint Proxy Statement, the Form S-4 and any other
disclosure document required in connection with the Merger Agreement, the Merger
and any transactions contemplated by the Merger Agreement, and (ii) agrees to
give to Parent as promptly as practicable any information related to the
foregoing that Parent may reasonably require for the preparation of any such
disclosure documents. Stockholder agrees to notify Parent as promptly as
practicable of any required corrections with respect to any written information
supplied by Stockholder specifically for use in any such disclosure document, if
and to the extent Stockholder becomes aware that any such information shall have
become false or misleading in any material respect.

 

3



--------------------------------------------------------------------------------

Section 1.5 Changes to Subject Shares. Stockholder agrees that all shares of
Company Common Stock that Stockholder purchases, acquires the right to vote or
otherwise acquires beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of after the execution of this Agreement shall be subject to the
terms of this Agreement and shall constitute “Subject Shares” for all purposes
of this Agreement. In the event of any stock dividend or distribution, or any
change to the Subject Shares by reason of any stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares or any other similar
transaction, the term “Subject Shares” as used in this Agreement shall be deemed
to refer to and include the Subject Shares and all such stock dividends and
distributions and any securities into which or for which any or all of the
Subject Shares may be changed or exchanged or which are received in the relevant
transaction. Stockholder hereby agrees, while this Agreement is in effect, to
notify Parent promptly in writing of the number and description of any
additional Subject Shares of which Stockholder acquires beneficial ownership or
ownership of record.

Section 1.6 Representations and Warranties. Stockholder represents and warrants
to Parent, OpCo and Merger Sub as follows:

(a) Stockholder (i) is the sole beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of, and has, and at the time of the Company
Stockholders Meeting will have, good title to the Subject Shares, free and clear
of any and all Liens, proxies, voting trusts or agreements, options, rights,
understandings or arrangements or any other encumbrances whatsoever on title,
transfer, or exercise of any rights of a stockholder in respect of such Subject
Shares (collectively, “Encumbrances”) except for Encumbrances arising
(A) hereunder, (B) from the status of any Subject Shares as Company Restricted
Shares or (C) any restrictions on transfer imposed by applicable federal or
state securities laws; (ii) does not own, of record or beneficially, any shares
of capital stock of the Company (or rights to acquire any such shares) other
than the Subject Shares and shares underlying Company Phantom Stock or Company
Stock Options; and (iii) has the sole right to vote and dispose of, and holds
sole power to issue instructions with respect to, the matters set forth in this
Agreement with no material limitations, qualifications or other restrictions on
such rights, subject to applicable federal or state securities laws and the
terms of this Agreement and except for any such restrictions arising from the
qualification of any Subject Shares as Company Restricted Shares.

(b) [Stockholder is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated or
constituted.]1

(c) [Stockholder has all requisite power and authority to execute and deliver
this Agreement, to perform Stockholder’s obligations hereunder and to consummate
the transactions contemplated hereby.] This Agreement has been duly and validly
executed and delivered by Stockholder and, assuming this Agreement constitutes a
valid and binding obligation of each of Parent, OpCo and Merger Sub, constitutes
a legal, valid and binding agreement of Stockholder enforceable against
Stockholder in accordance with its terms.

 

1  NTD: To be used only for entity-stockholders.

 

4



--------------------------------------------------------------------------------

(d) The execution, delivery and performance by Stockholder of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
(i) conflict with, or result in the breach or termination of or constitute a
default (with or without the giving of notice or the lapse of time or both)
under (A) to the extent applicable, any provisions of the organizational
documents of Stockholder; (B) any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit or other instrument or obligation of any kind
to which Stockholder is a party or by which the Subject Shares are bound; or
(ii) violate, or require any consent, approval, or notice under any provision of
any judgment, order or decree or any federal, state, local or foreign statute or
Law applicable to Stockholder or any of the Subject Shares.

(e) The execution and delivery of this Agreement by Stockholder does not, and
the performance by Stockholder of its obligations under this Agreement and the
consummation by it of the transactions contemplated hereby will not, require
Stockholder to obtain any consent, approval, authorization or permit of, or to
make any filing with or notification to, any Governmental Authority, other than
the filings of any reports (or amendments thereto) with the SEC.

(f) Stockholder understands and acknowledges that each of the parties to the
Merger Agreement are entering into the Merger Agreement in reliance upon the
execution and delivery of this Agreement by Stockholder and the representations,
warranties and covenants of Stockholder contained herein. Stockholder
understands and acknowledges that the Merger Agreement governs the terms of the
Merger and the other transactions contemplated thereby.

ARTICLE II

MISCELLANEOUS

Section 2.1 Termination. This Agreement shall terminate in its entirety upon the
earliest to occur of (i) the termination of the Merger Agreement in accordance
with its terms, (ii) the Effective Time; and (iii) any reduction of the Merger
Consideration or change in the form of the Merger Consideration; provided,
however, that the provisions of this Article II (Miscellaneous) shall survive
any termination of this Agreement. In the event of termination of this
Agreement, this Agreement shall become void and of no effect with no liability
on the part of any party hereto; provided, however, that the termination of this
Agreement shall not prevent any party hereto from seeking any remedies (at law
or in equity) against any other party hereto for such party’s breach of any of
the terms of this Agreement occurring prior to such termination.

Section 2.2 Notices. Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and either delivered personally or faxed, sent by overnight mail via a reputable
overnight carrier, or sent by certified or registered mail, postage prepaid, and
shall be deemed to be given and received (a) when so delivered personally, (b)
upon receipt of an appropriate electronic answerback or confirmation when so
delivered by fax (to such number specified below or

 

5



--------------------------------------------------------------------------------

another number or numbers as such Person may subsequently designate by notice
given hereunder), or (c) two Business Days after the date of mailing, in each
case as follows: (i) if to Stockholder, to the address set forth below
Stockholder’s name on the signature page hereto, and (ii) if to Parent, OpCo or
Merger Sub, in accordance with Section 8.3 of the Merger Agreement, or to such
other Persons, addresses or facsimile numbers as may be designated in writing to
each other party hereto by the Person entitled to receive such communication as
provided above.

Section 2.3 Amendments; Waivers; Extensions.

(a) This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties hereto.

(b) At any time prior to the Effective Time, the parties hereto, by action taken
or authorized by their respective boards of directors, where applicable, may, to
the extent permitted by applicable Law, (a) extend the time for the performance
of any of the obligations or other acts of the other parties hereto; (b) waive
any inaccuracies in the representations and warranties contained herein or in
any document delivered pursuant hereto; and (c) waive compliance with any of the
agreements, covenants or conditions contained herein. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in a written instrument signed on behalf of such party.

Section 2.4 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such costs and expenses, whether
or not the transactions contemplated by this Agreement or the Merger Agreement
are consummated; provided, however, that the fees of counsel for Stockholder in
connection with the negotiation and documentation of this Agreement will be paid
by the Company on behalf of Stockholder.

Section 2.5 Binding Effect; Benefit; Assignment. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective successors and assigns. Any purported
assignment in violation of this Section 2.6 shall be void.

Section 2.6 Governing Law. This Agreement and all actions, proceedings or
counterclaims (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement, and any of the transactions or the actions of
Parent, OpCo, Merger Sub or the Company in the negotiation, administration,
performance and enforcement hereof and thereof, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of law thereof, except to the extent that the
provisions of the DGCL are applicable, in which case the DGCL shall apply.

Section 2.7 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page of this Agreement by facsimile or other customary means of electronic
transmission (e.g., “pdf”) shall be effective as delivery of a manually executed
counterpart hereof.

 

6



--------------------------------------------------------------------------------

Section 2.8 Venue; Waiver of Jury Trial.

(a) The parties hereto irrevocably submit to the jurisdiction of the Court of
Chancery of the State of Delaware (or, if the Court of Chancery of the State of
Delaware or the Delaware Supreme Court determines that, notwithstanding
Section 111 of the DGCL, the Court of Chancery does not have or should not
exercise subject matter jurisdiction over such matter, the Superior Court of the
State of Delaware) and the federal courts of the United States of America
located in the State of Delaware in respect of the interpretation and
enforcement of the provisions of this Agreement and the documents referred to in
this Agreement and in respect of the transactions contemplated hereby and any
and all claims or causes of action arising thereunder or relating thereto, and
hereby waive, and agree not to assert, as a defense in any proceeding for
interpretation or enforcement hereof or any such document that is not subject
thereto or that such proceeding may not be brought or is not maintainable in
said courts or that venue thereof may not be appropriate or that this agreement
or any such document may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims and causes of action with respect to
such proceeding shall be heard and determined exclusively by such a Delaware
state or federal court.

(b) Each party hereto acknowledges and agrees that any controversy that may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefore each such party hereby irrevocably and unconditionally
waives any right such party may have to a trial by jury in respect of any
litigation directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated by this Agreement. Each party certifies and
acknowledges that (i) no Representative of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver; (ii) such party understands
and has considered the implications of the foregoing waiver; (iii) such party
makes the foregoing waiver voluntarily, and (iv) such party has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 2.8.

Section 2.9 Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 2.2; provided,
however, that nothing in this Agreement shall affect the right of any party
hereto to serve process in any other manner permitted by Law.

Section 2.10 Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

Section 2.11 Severability. Each party agrees that, should any court or other
competent authority hold any provision of this Agreement or part hereof to be
null, void or

 

7



--------------------------------------------------------------------------------

unenforceable, or order any party to take any action inconsistent herewith or
not to take an action consistent herewith or required hereby, the validity,
legality and enforceability of the remaining provisions and obligations
contained or set forth herein shall not in any way be affected or impaired
thereby, unless the foregoing inconsistent action or the failure to take an
action constitutes a material breach of this Agreement or makes this Agreement
impossible to perform, in which case this Agreement shall terminate. Except as
otherwise contemplated by this Agreement, to the extent that a party hereto took
an action inconsistent with this Agreement or failed to take action consistent
with this Agreement or required by this Agreement pursuant to an Order, such
party shall not incur any liability or obligation unless such party did not in
good faith seek to resist or object to the imposition or entering of such Order.

Section 2.12 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. Each party agrees that, in the event of any breach or threatened
breach by any other party of any covenant or obligation contained in this
Agreement, the non-breaching party shall be entitled, in addition to any other
remedy that may be available to it whether in law or equity, to seek and obtain
in the courts contemplated by Section 2.8, (a) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (b) an injunction restraining such breach or threatened breach;
provided, however, that each party acknowledges and agrees that Section 7.3(h)
of the Merger Agreement shall apply to any claim hereunder for monetary damages
against the other party and only the Company shall be liable for any such
damages claimed against Stockholder. Each party further agrees not to assert
that any of the foregoing remedies is unenforceable, invalid, contrary to Law or
inequitable for any reason, nor to object to such a remedy on the basis that a
remedy of monetary damages would provide an adequate remedy for any such breach.
Each party further acknowledges and agrees that the agreements contained in this
Section 2.12 are an integral part of this Agreement and that, without these
agreements, the other party would not enter into this Agreement.

Section 2.13 Stockholder Capacity. No Person executing this Agreement who is or
becomes during the term hereof a director or officer of the Company shall be
deemed to make any agreement or understanding herein in his or her capacity as
such director or officer. Stockholder signs solely in his, her or its capacity
as the beneficial owner of the Subject Shares and nothing herein shall limit or
prohibit Stockholder or any of its Representatives, in his or her capacity as an
officer or director of the Company, from taking any action or failing to take
any action in such capacity.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

ENERGY XXI (BERMUDA) LIMITED By:       Name: John D. Schiller, Jr.   Title:
Chairman and CEO CLYDE MERGER SUB, INC. By:  

 

  Name: Ben Marchive   Title: President

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

ENERGY XXI GULF COAST, INC. By:       Name: Ben Marchive   Title: President

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

 

By:       Name:  

 

  Title:  

 

Notice Address:

[Signature Page to Voting Agreement]